Case 1:20-mj-00064-JJM-LDA Document 30 Filed 02/05/21 Page 1 of 2 PageID #: 247




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

 UNITED STATES OF AMERICA                )
                                         )
       VS.                               )                   20 MJ 064 LDA
                                         )
 LUIS JOEL SIERRA                        )


 __________________________________________________________________

              MOTION TO DETERMINE MENTAL COMPETENCY


       Now comes Counsel for Luis Joel Sierra, the Defendant in the above captioned
 matter, and moves this Honorable Court to schedule and conduct a hearing to
 determine Mr. Sierra’s mental competency to stand trial pursuant to 18 U.S.C. § 4241(a).
 The Court must grant this motion “if there is reasonable cause to believe that the
 defendant may presently be suffering from a mental disease or defect rendering him
 mentally incompetent to the extent that he is unable to understand the nature and
 consequences of the proceedings against him or to assist properly in his defense.” Id.
 As grounds thereto, Counsel submits the attached memorandum and evaluation under
 seal which conclude that Mr. Sierra has a mental disease/defect(s) which make him
 mentally incompetent to the extent that he cannot understand the nature and
 consequences of the proceedings against him or to assist in his defense.



                                                Respectfully submitted
                                                Luis Joel Sierra
                                                By his attorney,


                                                /s/ Kevin J. Fitzgerald, 5775
                                                Assistant Federal Defender
Case 1:20-mj-00064-JJM-LDA Document 30 Filed 02/05/21 Page 2 of 2 PageID #: 248




                                                 10 Weybosset St., Ste. 300
                                                 Providence, RI 02903
                                                 (401) 528-4281
                                                 FAX 528-4285
                                                 kevin_fitzgerald@fd.org



                                   CERTIFICATION

       I hereby certify that a copy of this motion was delivered by electronic notification
 to Paul Daly, Assistant United States Attorney, on February 5, 2021.

                                                 /s/ Kevin J. Fitzgerald
